Citation Nr: 1145677	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the January 2006 rating decision, the RO declined to reopen the Veteran's previously denied claims of entitlement to service connection for disabilities of the left ankle and left knee.  The Veteran disagreed with the decision and perfected his appeal by filing a timely substantive appeal (VA Form 9) in August 2007.

In November 2008, the Veteran testified at a formal RO hearing before a decision review officer.  In November 2009, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.

In a March 2010 decision, the Board reopened and remanded the Veteran's claims for additional evidentiary development.  In April 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and has been associated with the VA claims folder.  The VHA opinion has been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence.  The Veteran's representative submitted additional argument in a statement received in November 2011.






FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates that the Veteran had a left ankle disability that pre-existed his active military service.

2.  The evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing left ankle disability was not aggravated by active duty military service.

3.  The evidence of record clearly and unmistakably demonstrates that the Veteran had a left knee disability that pre-existed his active military service.

4.  The evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing left knee disability was not aggravated by active duty military service.  


CONCLUSIONS OF LAW


1.  The Veteran's current left ankle disability was not aggravated by his military service, and such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The Veteran's current left knee disability was not aggravated by his military service, and such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for left ankle and knee disabilities which he contends were incurred in and/or aggravated by his military service.  The resolution of these claims involves the application of identical law to similar facts; therefore, the issues will be addressed together for the sake of economy.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated August 2005.  The VCAA letter indicated that in order for service connection to be granted there must be evidence of (1) an injury in military service or a disease that began in or was made worse during military service, or that there was an event in service that caused an injury or disease; (2) a current physical or mental disability shown by medical evidence; and (3) a relationship between the disability and an injury, disease, or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the August 2005 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  The Veteran was provided with Dingess notice in a March 2010 letter.  Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claims were readjudicated in the September 2010 SSOC, following the issuance of the March 2010 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes the Veteran's statements, multiple lay statements, service treatment records, and VA and private treatment records.

The Veteran was afforded a VA examination in April 2010 as to his pending claims.  Also, as indicated above, a VHA opinion was obtained in June 2011.  The medical opinion reflects that the VA examiner and VHA physician thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report and VHA medical opinion are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative and, as indicated above, he testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran is seeking entitlement to service connection for left ankle and left knee disabilities.  It is undisputed that the Veteran is currently diagnosed with osteoarthritis of the left ankle and left knee as well as status-post soft tissue removal of the left ankle and status-post meniscectomy of the left knee.  See the VA examination report dated April 2010; see also the VA treatment record dated February 2004.

Presumption of soundness

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had left ankle and left knee disabilities that pre-existed his military service.

Prior to his November 1966 entry into active service, the Veteran was afforded a service enlistment examination.  Critically, the Veteran's the August 1966 enlistment examination indicated that the Veteran had an operation on his left leg in November 1962.  The following notation was made on the examination report, "fracture left tibia and fibula - 1962 - soreness in knee on occasion."  Additionally, attached to the enlistment examination was an August 1966 note from Dr. N.E.H. which explained that the Veteran "had a compound fracture of the distal third of left tibia and fibula with open reduction, November 1962."

Accordingly, after a thorough review of the evidence, the Board finds that the competent medical evidence of record clearly and unmistakably demonstrates that the Veteran's left ankle and left knee disabilities pre-existed his active duty service and that he had left ankle and left knee impairment at the time of his entry into active duty.  The contemporaneous medical evidence of record supports this conclusion; specifically, the documentation of the left tibia and fibula fracture followed by an open reduction as well as a notation of left knee soreness at the Veteran's enlistment examination.  Moreover, the April 2010 VA examiner explicitly indicated that the Veteran's current disabilities pre-existed his enlistment into military service.  See the VA examination report addendum dated May 2010.  Thus, the presumption of soundness on enlistment has been rebutted. 

If, as here, the presumption of soundness is rebutted, the Board must then address the matter of whether the presumption of aggravation has been rebutted by clear and unmistakable evidence.  As such, the Board will move on to a discussion of aggravation.

Aggravation

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2011).  For the reasons stated below, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing left ankle and knee disabilities were not aggravated by his military service.

The Veteran has repeatedly asserted that he reinjured his left ankle and left knee during military service when he fell into a ditch and struck the end of a metal culvert during officer candidate school.  See, e.g., the November 2009 Board hearing transcript.  With the exception of his enlistment examination, the Veteran's service treatment records contain only one other notation of left ankle or knee impairment; specifically, an August 1968 service treatment record which indicated that the Veteran sought treatment "complaining of some stiffness and occasional swelling" at the sight of his prior compound fracture.  Notably, however, neither the August 1968 record, nor any other service treatment record documented an in-service fall.  Additionally, the Veteran's August 1968 service separation examination was absent any documentation of an in-service left leg injury or complaints of left ankle/knee symptomatology.
With respect to the crucial question of whether the Veteran's pre-existing left knee and ankle disabilities were aggravated during service, there are conflicting medical opinions of record.  By law, the Board is obligated, under 38 U.S.C.A. § 7104(d), to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence and, for reasons stated immediately below, finds that the evidence against the claim outweighs the evidence in favor.

Initially, the Board notes that in an April 2008 VA treatment record, Dr. J.F.L. noted that the Veteran has "intermittent discomfort in his left ankle and has had the problems with it for many years.  This relates back to a motorcycle accident that he sustained prior to his entrance into the military."  The Board observes this treatment notation from Dr. J.F.L. is not probative as to the issue of aggravation because the opinion does not address the question of whether the Veteran's currently disability was permanently aggravated beyond the natural progress of the disorder by his military service.

The Board notes that, in addition to his own statements, the Veteran has submitted multiple lay statements from his relatives including his brothers, father, aunt, and wife.  In a November 2001 statement, the Veteran's brother, R.G., reported that "[u]pon his return home, I remember him complaining about [his] leg hurting.  When I asked about it, he told me that he had injured it again in the Army.  He went to work shortly on returning and went to see our family doctor for the pain."

In support of his claims, the Veteran also submitted two letters dated May 2004 and July 2007 from Dr. N.E.H.  In the letters, Dr. N.E.H. stated the following:  "I remembered [the Veteran] during those years and remembered especially after he returned from the military services, I saw [the Veteran] after he was seen by Dr. M.," the physician for the Veteran's post-service employer.  Dr. N.E.H. continued, "[h]e had reinjured the left knee, leg, and ankle while in the U.S. Army and it was bothering him and still is to this day.  The re-injury had resulted in a chronic condition that required medication."  He continued, "[t]oday, my examination revealed that the condition continues to be the same."

In contrast, the April 2010 VA examiner reviewed the record and rendered the following conclusions:  "[i]t is therefore my medical opinion that this Veteran's ongoing left knee and ankle pain is most likely related to his MVA motorcycle accident which occurred prior to his entry into service age thirteen year 1962 resulting in a . . . fracture of his distal fibula and tibia contributing to his compensatory abnormal gait and resulting in his left knee meniscal tear and osteoarthritis of his left ankle."  He continued, "[t]herefore, it is my medical opinion that his current left knee meniscus tear and left ankle arthritis was not permanently aggravated by his prior service.  I could find no documentation that this Veteran was seen for either his left knee or ankle while active duty Army."  The April 2010 VA examiner clarified his opinion in May 2010 after additional review of the claims folder, including service treatment records.  He then indicated, "I could not find medical evidence that a specific injury occurred to the Veteran's left knee or ankle while he was serving active duty Army.  Therefore, it is least as likely as not 50/50 probability of being related to an injury which occurred while this Veteran was active duty . . . In addition, I could not find direct evidence that this Veteran's pre-existing condition was aggravated by his active duty training, etc..."

Due to the conflicting medical opinions of record, the Board requested a VHA opinion as to the question of aggravation.  In a June 2011 opinion, the VHA reviewing physician thoroughly considered the entire record including the medical opinions from Dr. N.E.H. and the April 2010 VA examination report with addendum.  The VHA physician then indicated, "I am in agreement with the prior assessment that the Veteran's left knee and left ankle pain is related to his motorcycle accident in 1962.  I find no evidence in the medical record that the Veteran sustained any injury to his left lower extremity while he was in the Army . . . In reviewing his military medical records I find that the only other mention of problems with his left lower extremity was when he was seen in the clinic on August 13, 1968, at which time he was noted to be complaining of 'some stiffness & occ. swelling' of his ankle."  The VHA physician continued, "[t]he fact that there is no mention of any history of falling into a ditch is a clear indication to me that the patient had not sustained any significant injury to his left lower extremity while he was in training at officer candidate school.  My impression is further supported by the fact that no complaint of pain was documented by the patient on his separation history and physical examination on August 19, 1968."  The VHA reviewer further stated that he had "seriously considered" the letters submitted by Dr. N.E.H; "[h]owever, these letters are based on his recollection of talking with the Veteran more than thirty years earlier.  In my opinion, the lack of documentation (of a fall) in the Veteran's military medical record far outweighs the value of Dr. N.E.H.'s recollection."  The June 2011 VHA physician continued, "[i]t should be noted that an open tibia fracture is a serious injury and that there are often associated mild injuries to the knee and ankle.  Such injuries are often not documented.  Many of them undoubtedly heal, but it is clear that in some patients these mild joint injuries lead to pain, swelling, and stiffness.  These symptoms are common and the natural history is that they tend to become worse with advancing age.  I strongly believe that this has been the case for this Veteran."  The VHA physician thus concluded, "[i]t is my opinion that there is clear and unmistakable evidence the Veteran's pre-existing left knee and left ankle disabilities were not aggravated . . . during his active military service beyond their natural progression by superimposed disease/injury, including but not limited to the rigors of military service and/or the in-service fall reported by the Veteran."

As indicated above, the June 2011 VHA medical opinion appears to have been based upon thorough review of the record, including the lay statements and testimony submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, in rendering his opinion, the VHA reviewing physician expressly considered the medical evidence submitted in support of the Veteran's claim, including the two letters from Dr. N.E.H.  Further, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions expressed in the June 2011 VHA opinion.  Accordingly, the Board finds the June 2011 VHA opinion to be of great probative value as to the issue of aggravation.  

As indicated above, the Veteran has submitted his own statements and those of relatives to support his claim of aggravation.  As a lay person, the Veteran is competent to testify to observable symptoms such as breathing difficulties.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor his relatives are competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by the condition of military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran, his relatives, or his representative are now claiming that his left ankle and left knee disabilities were aggravated by his military service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the Veteran, his relatives, and his representative, are not competent to comment on medical matters such as whether any left ankle and knee symptoms suffered by the Veteran during and after service represented aggravation versus a natural progression of the disability.  See 38 C.F.R. § 3.159(a) (1) (2011).  The Board further observes that the Veteran's contention of aggravated left ankle and knee symptomatology in-service is contradicted by the findings of the June 2011 VHA physician who specifically considered the Veteran's lay statements and those of his relatives in rendering his negative nexus opinion.

In short, the Board finds that the competent evidence, in the form of the service medical records, post-service medical records, and medical opinion evidence, clearly and unmistakably demonstrates that aggravation did not take place.  See 
38 U.S.C.A. § 1153 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.304, 3.306(b) (2011); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).

For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing left ankle and left knee disabilities were not aggravated during active duty.  Accordingly, entitlement to service connection for disabilities of the left ankle and left knee is not warranted.


ORDER

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for left knee disability is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


